Citation Nr: 0119430	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to payment of unauthorized medical expenses 
incurred during a private hospitalization from February 3 to 
4, 2000.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1982 to August 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Salisbury, North Carolina, which denied the veteran's 
claim for payment for unauthorized medical expenses incurred 
during a private hospitalization at Central Carolina Hospital 
from February 3 to 4, 2000.  He had a Board videoconference 
hearing on this issue in April 2001.  The case was forwarded 
to the Board from the Winston-Salem RO.  

At his Board hearing, the veteran raised a claim of secondary 
service connection for an abdominal condition (claimed to be 
due to medication taken for a service-connected knee 
condition).  Such claim of secondary service connection has 
not been adjudicated by the RO and is not before the Board.  
The veteran is advised that if he wishes to pursue a claim of 
secondary service connection, he should do so through the RO.


REMAND

The veteran incurred unauthorized medical expenses in 
connection with a February 3-4, 2000 admission to Central 
Carolina Hospial, during which time he had surgery for an 
incarcerated ventral hernia with an ischemic loop of the 
small intestine.  His only established service-connected 
conditions are right and left knee disorders and 
hypertension, and his combined compensation rating is 40 
percent.  He submitted a claim for payment of the 
unauthorized medical expenses.  Although the actual decision 
is not of record, according to the statement of the case, the 
claim was denied by the MAS on the basis that treatment was 
not for a service-connected disability, and he was not 
permanently and totally disabled due to service-connected 
disability.  

Under the applicable law and regulation, in order to be 
entitled to payment of unauthorized medical expenses incurred 
at a private hospital, the treatment must have been either: 
(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability.  38 U.S.C.A. § 1728 (West 1991 
& Supp. 2000); 38 C.F.R. § 17.120 (2000).  In addition to 
these requirements, there must have been a medical emergency, 
with no VA or other Federal facilities feasibly available.  
Id.

The appellate record currently before the Board consists of 
the veteran's basic claims folder which includes copies of 
selected documents concerning the appeal prepared by the MAS.  
However, all records necessary to a decision in this appeal, 
including many of the documents mentioned in the statement of 
the case, have not been associated with the claims file.  As 
a matter of due process, the Board must review all original 
documents pertinent to the claim.  Therefore, prior to 
appellate review of the issue, the entire MAS folder 
(containing all original documents), as well as any other 
relevant evidence, must be obtained and associated with the 
basic claims folder.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The MAS should assemble all original 
records (the pertinent MAS folder and any 
loose records) concerning the veteran's 
claim for payment for unauthorized medical 
expenses incurred during a private 
hospitalization at Central Carolina 
Hospital from February 3 to 4, 2000.  Such 
records should be associated with the 
veteran's basic claims folder as part of 
the appellate record for the duration of 
the appeal to the Board.

2.  The MAS should then review the claim 
for payment for unauthorized medical 
expenses incurred during the private 
hospitalization from February 3 to 4, 
2000.  If the claim is denied, the veteran 
and his representative should be provided 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




